                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD

JASON LAMBERT,

     Plaintiff,

v.                                      CIVIL ACTION No. 1:18-01491

KROGER LIMITED PARTNERSHIP I,

     Defendant.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiff’s motion for leave to

amend his Complaint.    (ECF No. 15).    In the motion to amend,

plaintiff seeks leave of the court to: (1) remove his claim for

age discrimination as originally alleged; (2) add additional

causes of action; and (3) provide additional information in

support of his claim for intentional infliction of emotional

distress.   Defendant has not responded to the motion to amend.

     Rule 15(a) of the Federal Rules of Civil Procedure permits a

party to amend its pleading "once as a matter of course at any

time before a responsive pleading is served . . . [o]therwise a

party may amend the party’s pleading only by leave of court or by

written consent of the adverse party; and leave shall be freely

given when justice so requires."    In Foman v. Davis, 371 U.S.

178, 182 (1962), the United States Supreme Court noted that

amendment under Rule 15(a) should be freely given absent "undue

delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously
allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc."

     However, “[o]nce the scheduling order’s deadline for

amendment of the pleadings has passed, a moving party first must

satisfy the good cause standard of Rule 16(b) [of the Federal

Rules of Civil Procedure].   If the moving party satisfies Rule

16(b), the movant then must pass the tests for amendment under

Rule 15(a).”   Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D.W. Va.

1995) (citing Lone Star Transp. Corp. v. Lafarge Corp., Nos. 93-

1505, 93-1506, 1994 WL 118475 (4th Cir. April 7, 1994)).    Because

the motion to amend was filed prior to the deadline for the

amendment of pleadings contained in the scheduling order, Rule

16(b)’s good cause requirement need not be satisfied in this

instance.

     After a review of the record, the court concludes that there

has been no undue delay, bad faith, or dilatory motive on the

part of plaintiff in filing his motion to amend.   Furthermore,

the court finds that defendant would not suffer undue prejudice

by the filing of the amended complaint.

     Likewise, at this juncture, the court cannot find that

plaintiff’s claims are futile.   While the claims may ultimately

be subject to dismissal or the entry of judgment in defendant’s

favor, it is not clear at this point in the proceeding that such

a claim is futile.   See, e.g., Smithfield Foods, Inc. v. United


                                 2
Food & Commercial Workers Intern. Union, 254 F.R.D. 274, 280

(E.D. Va. 2008) (“Further, even where the possibility of relief

is remote, leave to amend is to be permitted because it is the

possibility of recovery, and not its likelihood, that guides this

Court’s analysis.”).

     Based on the foregoing, plaintiff has established that he is

entitled under Rule 15 to amend his Complaint.       Accordingly, the

motion to amend is GRANTED and the Clerk is directed to file the

amended complaint (attached as an exhibit to the motion to

amend).   Furthermore, because of the court’s ruling on the motion

to amend, defendant’s motion to dismiss (ECF No. 5) is DENIED

without prejudice as moot.*   If it chooses, defendant may renew

its motion to dismiss if appropriate.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 22nd day of March, 2019.

                               ENTER:
                                        David A. Faber
                                        Senior United States District Judge


     *
       “As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”
Young v. City of Mt. Ranier, 238 F.3d 567, 572 (4th Cir. 2001).
“Thus, a defendant’s previous motion to dismiss is rendered moot
when a plaintiff files an amended complaint.” Sennott v. Adams,
C/A No. 6:13-cv-02813-GRA, 2014 WL 2434745, *3 (D.S.C. May 29,
2014) (declining to consider defendants’ motion to dismiss as
applicable to amended complaint “[d]ue to complexity of this
case, and because Plaintiff’s amendments seek to remedy the
defects raised in Defendants’ Motion to Dismiss”).

                                 3
